                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MARK ADAMS,                                        Case No. 17-cv-05083-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         LEAVE TO AMEND; TERMINATING
                                                                                            ACTION
                                  10     METROPOLITAN EDUCATION
                                         DISTRICT FOUNDATION, et al.,                       [Re: ECF 63]
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On January 16, 2019, the Court dismissed Plaintiff Mark Adams’s only federal law claim

                                  14   in his First Amended Complaint (“FAC”), holding that his claim under the Taft-Hartley Act is

                                  15   barred because Defendant Metropolitan Education District is a political subdivision of the state.

                                  16   ECF 62. The Court declined to exercise supplemental jurisdiction over his state law claims. Id.

                                  17   In his opposition to Defendants’ motion to dismiss, Plaintiff requested leave to amend his FAC,

                                  18   recognizing that it had many deficiencies and attaching a proposed Second Amended Complaint

                                  19   (“SAC”). ECF 60 at 1, 3. The Court responded to this request as follows:

                                  20          Plaintiff argues that he should have the opportunity to amend his complaint to add
                                              new federal law claims, which would allow this Court to retain federal question
                                  21
                                              jurisdiction. See Opp. at 5. But Plaintiff has not moved to amend his complaint.
                                  22          The Court cannot grant a request not properly before it. Moreover, the deadline to
                                              amend the pleadings in this case was May 14, 2018. See ECF 55. Plaintiff has not
                                  23          demonstrated that good cause exists to allow amendment after that deadline, as is
                                              required by Federal Rule of Civil Procedure 16(b)(4). Even if Plaintiff believes that
                                  24          the Court suggested in March 2018 that “he had the Court’s permission to file a
                                  25          second amended complaint,” Opp. at 3, this does not explain why he did not do so
                                              by the May 2018 deadline, and even more so why he did not do so before Defendants
                                  26          filed their motion to dismiss in July 2018, or before this Court spent time resolving
                                              the motion. Finally, Plaintiff does not justify why the Court should allow him to add
                                  27          entirely new federal law claims to this case nearly a year and a half after the case was
                                              first filed, especially given that Plaintiff has already taken the opportunity to amend
                                  28          once.
                                   1   ECF 62 at 5. Nevertheless, the Court gave Plaintiff 14 days in which to file a motion for

                                   2   leave to amend.

                                   3          On January 30, 2019, nearly six months after the deadline to amend the pleadings in this

                                   4   case, and nearly one-and-a-half years since filing his Complaint, Plaintiff filed a motion for leave

                                   5   to amend. ECF 63. Plaintiff seeks leave to amend his Complaint by removing all of his original

                                   6   claims (the barred Taft-Hartley Act claim and all eleven state law claims) and alleging five new

                                   7   federal law claims. See ECF 63-1. Plaintiff argues that these claims are based on the same

                                   8   conduct alleged in the original Complaint and FAC, as well as perhaps additional conduct by

                                   9   Plaintiff in “reporting of questionable or improper conduct and the discrimination, ADA violations

                                  10   and the retaliation plaintiff was subjected to.” ECF 63 at 2–3. Importantly, he argues that leave to

                                  11   amend shall be freely given under Federal Rule of Civil Procedure 15(a), as opposed to arguing

                                  12   that good cause exists, as required under Rule 16(b)(4), as made clear in the Court’s previous
Northern District of California
 United States District Court




                                  13   order. See ECF 63, 66.

                                  14          On March 2, 2018, Plaintiff stipulated to his intent to file a SAC “during the week

                                  15   of March 12, 2018.” ECF 53. On April 5, 2018, June 7, 2018, and June 25, 2018, the

                                  16   parties conferred via email about Plaintiff’s intent to amend, and on each occasion,

                                  17   Plaintiff indicated his intent to amend. Bengtson Decl. ¶ 3, ECF 65-1. On July 24, 2018,

                                  18   Defendants moved to dismiss, which Plaintiff opposed by conceding, in part, that his FAC

                                  19   was deficient. ECF Nos. 59, 60. And yet he did not move for leave to amend by the May

                                  20   14, 2018 deadline; he did not move for leave to amend in response to his conferences with

                                  21   Defendants; he did not move for leave to amend in the face of a motion to dismiss; and he

                                  22   did not move for leave to amend before this Court took the time to rule on a motion to

                                  23   dismiss that he admitted was meritorious. Now, he fails to provide any justification for

                                  24   this delay. The Court’s order granting him 14 days to file a motion for leave to amend was

                                  25   a courtesy to allow him to demonstrate good cause under Rule 16 why the Court should

                                  26   amend the scheduling order. He does not even attempt to satisfy this requirement.

                                  27          The Court holds that Plaintiff was not diligent in seeking leave to amend. See In re

                                  28   W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737–38 (9th Cir. 2013), aff’d
                                                                                         2
                                   1   sub nom. Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591 (“[T]he focus of the Rule 16(b)

                                   2   inquiry is upon the moving party’s reasons for seeking modification . . . . If that party was

                                   3   not diligent, the inquiry should end.” (citations, alterations, and internal quotation marks

                                   4   omitted)). He also has not demonstrated why he could not have brought these claims when

                                   5   he first filed this action. See id. At bottom, it appears Plaintiff was simply careless;

                                   6   “carelessness is not compatible with a finding of diligence and offers no reason for a grant

                                   7   of relief.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

                                   8          Because Plaintiff unduly delayed in seeking to amend his Complaint (with entirely

                                   9   new claims) and failed to demonstrate good cause under Rule 16, the motion for leave to

                                  10   amend is DENIED. Having dismissed Plaintiff’s only federal law claim with prejudice

                                  11   and declined to exercise supplemental jurisdiction over his state law claims, the Court has

                                  12   dismissed all claims in this case. The case is hereby TERMINATED.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          IT IS SO ORDERED.
                                  16

                                  17   Dated: March 8, 2019
                                  18                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
